Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
 The application has been amended as follows (received by applicant 02/25/21 via email). 
1. (Currently Amended) A device controller comprising:
	a transmission unit configured to interface the device controller with an HDMI network including a plurality of HDMI-capable devices;
	a determination unit configured to determine by polling on the HDMI network an active device out of the plurality of HDMI-capable devices, the plurality of HDMI-capable devices comprising a first device including a plurality of ports connectable to a prescribed terminal and a second device connected to the first device through at least one of the plurality of ports;
	a communication unit configured to transmit to a remote control device a control signal for activating the active device determined by the determination unit as being a device to be operated; and
	a storage unit configured to store IR data for operating the first device and the second device,
	wherein, when IR data corresponding to a third device connected to the first device via the at least one of the plurality of ports is not stored in the storage unit, the communication unit transmits an error signal to the remote control device,
 	when an operation is performed on the remote control device after the error signal has been received, the remote control device transmits a key via BLUETOOTH to the communication unit, and
 	upon receipt of the key, the device controller converts the key into a CEC control command, and transmits the CEC control command to the third device.

IR data for operating the first device and the second device.
11. (Currently Amended) A non-transitory computer readable storage medium storing a program which causes a computer to execute a method of controlling a device, the method comprising:
	causing a transmission unit to interface a device controller with an HDMI network including a plurality of HDMI-capable devices; 
	causing a determination unit to determine by polling on the HDMI network an active device out of the plurality of HDMI-capable devices, the plurality of HDMI-capable devices comprising a first device including a plurality of ports connectable to a prescribed terminal and a second device connected to the first device through at least one of the plurality of ports;
	causing a communication unit to transmit to a remote control device a control signal for activating the determined active device as being a device to be operated;
	causing a storage unit to store IR data for operating the first device and the second device; and
	when IR data corresponding to a third device connected to the first device via the at least one of the plurality of ports is not stored in the storage unit, causing the communication unit to transmit an error signal to the remote control device,
 	when an operation is performed on the remote control device after the error signal has been received, transmitting a key from the remote control device via BLUETOOTH to the communication unit,
 	upon receipt of the key, converting the key into a CEC control command, and
 	transmitting the CEC control command to the third device.

12. (Currently Amended) A remote control system comprising a device controller and a remote control device, wherein
	the device controller includes

		a determination unit configured to determine by polling on the HDMI network an active device out of the plurality of HDMI-capable devices, the plurality of HDMI-capable devices comprising a first device including a plurality of ports connectable to a prescribed terminal and a second device connected to the first device through at least one of the plurality of ports,
		a first communication unit configured to transmit to the remote control device a control signal for activating the active device determined by the determination unit as being a device to be operated, and
		a storage unit configured to store IR data for operating the first device and the second device,
	wherein, when IR data corresponding to a third device connected to the first device via the at least one of the plurality of ports is not stored in the storage unit, the first communication unit transmits an error signal to the remote control device, 
	when an operation is performed on the remote control device after the error signal has been received, the remote control device transmits a key via BLUETOOTH to the communication unit, and
 	upon receipt of the key, the device controller converts the key into a CEC control command, and transmits the CEC control command to the third device, and
	the remote control device includes
		a second communication unit configured to acquire IR data for the first device and the second device, and
		a control unit configured to configure a setting for outputting the IR data corresponding to the active device in response to the control signal.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jeffrey Harold, can be reached at (571)272-7519.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785

For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.